               Case 3:12-cr-05154-W Document 113 Filed 11/20/20 PageID.846 Page 1 of 3




 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                               SOUTHERN DISTRICT OF CALIFORNIA
 6
 1   II UNITED STATES OF AMERICA,                              Case No.: 12-CR-5154-W
 8                                            Plaintiff,
                                                               ORDER DENYING MOTION TO
 9 II     V.                                                   REDUCE SENTENCE
10 11 PHILLIP A. WELLER II,
11 11                                       Defendant.
12
13                On April 29, 2013, this Court sentenced Defendant Phillip A. Weller II to 135
14 11 months imprisonment for conspiracy to engage in sex trafficking of children in violation
15 II of 18 U.S.C. § 1594(c). Defendant now moves for a reduction in sentence under 18
16 II U.S.C. § 3582(c)(l)(A), arguing that his obesity and hypertension make him particularly
17   11   vulnerable to becoming seriously ill from COVID-19. Defendant also alleges that his
18   11   arthritis and vertigo make it difficult to navigate his prison environment.

19                Defendant further requests that the Court consider a factor outside the applicable
20 II Sentencing Commission policy statement, specifically, that an alleged guideline error at
21 11 his sentencing hearing justifies a sentence reduction. 1

22
23

24 '' I The Court notes Defendant's August 21, 2018, 18 U.S.C. § 3582(c) Motion to Reduce Sentence (Doc.
25 1190) was based on the same guideline claims associated with U.S. v. Wei-Lin, 841 F.3d 823 (9th Cir.

26                                                         1
                                                                                             12-CR-5154-W
27
28
            Case 3:12-cr-05154-W Document 113 Filed 11/20/20 PageID.847 Page 2 of 3




 1 II           18 U.S.C. § 3582(c) provides that a defendant may bring a motion only after he has
 2 II "fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons" to
 3   11   bring a motion on his behalf. Defendant has satisfied the exhaustion requirement and the
 4 II Court has jurisdiction and for the reasons below DENIES Defendant's motion.

 5 II           Under 18 U.S.C. § 3582(c)(l)(A), a court may reduce a defendant's term of
 6 II imprisonment "after considering the factors set forth in [18 U.S.C. § 3553(a)]" ifthe
 7   11 court   finds that "extraordinary and compelling reasons warrant such a reduction" and
 8 II "such a reduction is consistent with applicable policy statements issued by the Sentencing
 9 II Commission." The United States Sentencing Commission ("USSG") recognizes that
10   11 certain   medical conditions may constitute an "extraordinary and compelling reason"
11   11 warranting   a reduction in sentenced under § 3 5 82. See US SG § 1B 1.13. However,
12 II application note l(A) limits a reduction for medical conditions to "terminal illness" or if
13 II the defendant is:
14 II                  (I) suffering from a serious physical or medical condition,
15   11                (II) suffering from a serious functional or cognitive impairment, or
16   11                (III) experiencing deteriorating physical or mental health because of
17   11                the aging process,
18   11         that substantially diminishes the ability of the defendant to provide self-care
19              within the environment of a correctional facility and from which he or she is
20              not expected to recover.
21        U.S.S.G. § 1B1.13, cmt. n.l(A)(i)-(ii).
22
23
24
      2016). Defendant's appeal of this Court's denial of that motion was rejected by the Ninth Circuit (Doc.
25 II 101).
26   II                                                  2
                                                                                                 12-CR-5154-W
27
28
          Case 3:12-cr-05154-W Document 113 Filed 11/20/20 PageID.848 Page 3 of 3




 1              Defendant's medical ailments do not meet these limitations. Defendant's ordinary
 2 11 hypertension can be managed in prison and is not one of the conditions identified by the
 3 II CDC as increasing a person's risk for developing serious illness from COVID-19. While
 4   11 the   CDC has stated that obesity with a BMI over 30 is a risk factor, it is notable that 40%
 5 II of American adults have a BMI of 30 or higher. A BMI of 30.7, with no other serious
 6 11 resulting conditions, fails to persuade the Court that it qualifies as "extraordinary and
 7 11 compelling."
 8              The other potential ailments !isted by Defendant, arthritis and vertigo, can and are
 9 II being managed by the Bureau of Prisons and do not rise to the level of a risk factor. Nor
10 II does the potential to contract COVID-19 generally, which threatens every non-immune
11 11 person in the country. The Bureau of Prisons has a lengthy and detailed protocol
12 11 addressing social distancing, hygienic and cleaning protocols, and the quarantining and
13 11 treatment of symptomatic inmates.
14 11           Based on the foregoing, Defendant is not eligible for a sentence reduction due to
15   II extraordinary and compelling reasons under the USSG policy statement.
16
17              IT IS SO ORDERED.
18 11 Dated: November 20, 2020
19                                                                    1/

20                                                   Hon. Tiliomas J. Whelan
21                                                   United States District Judge

22
23
24
25
26                                                     3
                                                                                          12-CR-5154-W
27
28
